Citation Nr: 1451047	
Decision Date: 11/18/14    Archive Date: 11/26/14	

DOCKET NO.  12-06 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES
 
1.  Entitlement to service connection for a chronic respiratory disorder, to include chronic obstructive pulmonary disease and "scarring of the lungs," claimed as the residual of exposure to various pollutants and/or Agent Orange.
 
2.  Entitlement to service connection for sleep apnea, to include as the residual of exposure to Agent Orange.
 
3.  Entitlement to service connection for heart disease, to include ischemic heart disease, claimed as the residual of exposure to Agent Orange.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1965 to January 1969, to include temporary duty in the Republic of Vietnam.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
In a rating decision of September 2012, the RO granted entitlement to service connection for bilateral hearing loss and tinnitus.  Accordingly, those issues, which were formerly on appeal, are no longer before the Board.
 
 
FINDINGS OF FACT
 
1.  A chronic respiratory disorder, to include chronic obstructive pulmonary disease and/or "scarring of the lungs," is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including alleged exposure to various pollutants and/or Agent Orange.
 
2.  Sleep apnea is not shown to have been present in service, or at any time thereafter.
 
3.  Ischemic heart disease is not shown to have been present in service, or at any time thereafter.
 
4.  Heart disease, other than ischemic heart disease, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including exposure to Agent Orange.
 
 
CONCLUSIONS OF LAW
 
1.  A chronic respiratory disorder, to include chronic obstructive pulmonary disease and/or "scarring of the lungs," was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2014).
 
2.  Sleep apnea was not incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. § 3.303.
 
3.  Heart disease, to include ischemic heart disease, was not incurred in or aggravated by active military service, nor may heart disease be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303. 3.307, 3.309 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  
 
VA notified the Veteran in December 2010 and January 2011 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  The Veteran was also provided notice how VA assigns effective dates and disability ratings.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  Currently, there is no evidence that additional records have yet to be requested or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.
 
Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include service treatment records, as well as VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Service Connection
 
The Veteran seeks entitlement to service connection for a chronic respiratory disorder (to include chronic obstructive pulmonary disease and "scarring of the lungs"), sleep apnea, and heart disease.  In pertinent part, it is contended that the Veteran's current respiratory disorder is the result of exposure to various pollutants and/or Agent Orange during active military service.  It is also contended that the Veteran's sleep apnea and heart disease (to include ischemic heart disease) are the result of exposure to Agent Orange.
 
In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
Where a Veteran served for ninety (90) days or more during a period of war, and cardiovascular disease, including heart disease, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Finally, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, certain diseases, to include ischemic heart disease and lung cancer shall be service connected, even though there is no record of such disease during service.  There is no like presumption for chronic obstructive pulmonary disease, lung scarring, and/or sleep apnea.   38 C.F.R. § 3.309(e) (2014).  [Note (3):  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.]

The term "herbicide" means a chemical or an herbicide used in support of the United States and Allied Military Operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2014).  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service include duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.307, 3.313 (2014).
 
In the present case, pertinent evidence of record is to the effect that, while in service, the Veteran served as an aircraft maintenance specialist, and that he had temporary duty in the Republic of Vietnam.  Accordingly, the Veteran's inservice exposure to Agent Orange has been conceded.
 
Service treatment records are negative for history, complaints, or abnormal findings indicative of any of the disabilities at issue.  A December 1968 service separation examination was entirely negative for any of the disabilities in question, and no pertinent diagnoses were noted. 
 
The earliest clinical indication of the presence of any of the disabilities at issue is revealed by private medical records dated in November 1997, almost 30 years following the Veteran's discharge from service, at which time there was noted the presence of a "irregular heartbeat."  A heart murmur was first noted no earlier than December 2000, while left ventricular hypertrophy and aortic stenosis were first noted in March 2004, once again, many years following the Veteran's discharge from service.  The presence of chronic obstructive pulmonary disease was first documented in June 2010, more than 40 years following the Veteran's separation from service.  At no time, either in service, or thereafter has the Veteran been diagnosed with or treated for sleep apnea.
 
At a May 2011 VA cardiovascular examination a gross inspection of the Veteran's chest and lungs was within normal limits, with no evidence of any tenderness on palpation, and symmetric breath sounds.  At the time of examination, there was no evidence of any rhonchi, rales, or wheezes, and the Veteran's expiratory phase was within normal limits.  Further examination showed the size of the Veteran's heart to be within normal limits as determined by the point of maximum impulse.  The quality of heart sounds was reported as of normal intensity, though there was an abnormal heart sound described as a murmur.  Heart rhythm was regular, and palpation showed no evidence of any thrills.  Auscultation was positive at 3/6 murmur, though examination of the heart showed no evidence of any congestive heart failure, cardiomegaly, or cor pulmonale.  Radiographic studies of the Veteran's chest conducted at the time of examination were consistent with chronic obstructive pulmonary disease.  The pertinent diagnoses noted were mild left ventricular hypertrophy, with accompanying heart murmur and dyspnea.
 
According to the examiner, based on the Veteran's echocardiogram results, a diagnosis of ischemic heart disease could not be made.  METs were estimated at 6 inasmuch as the Veteran was able to mow his lawn and climb stairs.  Further noted was that dyspnea was also a symptom of chronic obstructive pulmonary disease.  According to the examiner, the Veteran's mild ventricular hypertrophy and biatrial dilatation were most likely due to moderate aortic stenosis, with the result that no diagnosis of hypertensive heart disease was warranted.
 
The Board finds the aforementioned opinion highly probative, because that opinion was based on a full examination of the Veteran, including both history and clinical findings.   Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiner provided reasons and bases for his medical opinion, and pointed to the evidence which supported that opinion.  Hernandez-Toyens.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record preponderates against establishing that the Veteran's heart disease, to the extent such disease exists, is in any way related to his period of active military service.
 
In evaluating the Veteran's claims, the Board has the duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the disabilities at issue to his period of active military service.  However, as is clear from the above, those disabilities were first clinically documented many years following the Veteran's discharge from service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In the case at hand, there is no competent evidence suggesting a link between the disabilities at issue and the Veteran's period of active military service, including exposure to various pollutants and/or Agent Orange.  While the Veteran did serve in the Republic of Vietnam, and is therefore entitled to a presumption of service connection for ischemic heart disease, as noted above, it has been determined that the Veteran does not, in fact, suffer from ischemic heart disease.  Moreover, to the extent the Veteran suffers from any other form of heart disease that disease is not shown to have been present in service, or to a compensable degree within the first year following discharge from active duty, or in any other way related to the Veteran's period of active military service.  To date, it has yet to be shown that the Veteran has ever received a diagnosis of or treatment for sleep apnea.  Moreover, to the extent the Veteran suffers from a chronic respiratory disorder, to include chronic obstructive pulmonary disease that disorder is not shown to be in any way related to his period of active service.
 
In reaching this determination, the Board has given due consideration to the Veteran's arguments regarding the origin of the disabilities at issue.  However, those arguments, when weighed against the objective evidence of record, are neither competent nor of particular probative value.  The Veteran, as a lay person untrained in the field of medicine, is not competent to offer an opinion regarding the existence of a causal nexus for the disabilities at issue.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the issue as to the etiology of the disabilities in question falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER
 
Entitlement to service connection for a chronic respiratory disorder, including chronic obstructive pulmonary disease and "scarring of the lungs," to include as secondary to exposure to various pollutants and/or Agent Orange, is denied.
 
Entitlement to service connection for sleep apnea, to include as the residual of exposure to Agent Orange, is denied.
 
Entitlement to service connection for heart disease, to include ischemic heart disease, claimed as the residual of exposure to Agent Orange, is denied.



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


